COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-095-CV
 
IN RE JAMES ROBERTS                                                           RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and the responses
of the real parties in interest and is of the opinion that relief should be
denied.  Accordingly, relator's petition
for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL B: HOLMAN, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED: April 13, 2006




    [1]See
Tex. R. App. P. 47.4.